Citation Nr: 0620553	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-19 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the tibial plateau of the right knee with post-
traumatic arthritis, currently rated 10 percent disabling for 
instability.

2.  Entitlement to a separate compensable rating for 
arthritis of the right knee.

3.  Entitlement to an extraschedular rating for residuals of 
a fracture of the tibial plateau of the right knee.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1975 to November 
1979.

This appeal is from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The veteran's February 2002 statement requested the RO to 
obtain VA records of recent treatment of his left ankle.  The 
request reasonably raises an application to reopen the 
previously denied claims for service connection for the left 
ankle.  The matter is referred to the RO for appropriate 
action.

The issues of entitlement to extraschedular rating and for a 
fracture of the tibial plateau of the right knee with post-
traumatic arthritis and to a total disability rating based on 
individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Instability of the veteran's right knee is no more than 
slight.

2.  Post-traumatic arthritis of the right knee shown by x ray 
study manifests actual limitation of flexion greater than 120 
degrees and less than 140 degrees and actual limitation of 
extension to between five and three degrees, with pain at the 
extremes of the flexion and extension and additional 
limitation of flexion and extension during flare-ups.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 10 
percent for residuals of a fracture of the tibial plateau of 
the right knee manifested by recurrent subluxation or lateral 
instability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5257 
(2005).

2.  The regulatory criteria for a 10 percent rating a 
fracture of the tibial plateau of the right knee with post-
traumatic arthritis shown by x ray and manifested by actual 
limitation of motion and pain of noncompensable degree in 
both flexion and extension are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 , 4.71a, 
Diagnostic Code 5003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran sustained a fracture of the tibial 
plateau of the right knee in service.  VA granted service 
connection in for a fracture of the tibial plateau of the 
right knee with post-traumatic arthritis in June 1985, as 
diagnosed on VA examination in April 1985.  The RO coded the 
disability as 5257-5010.  See 38 C.F.R. § 4.71a (2005).  
Ordinarily, disabilities are coded by selecting one of the 
designated codes in the VA rating schedule indicating the 
disease or anatomical location of an injury.  38 C.F.R. 
§ 4.27 (2005).  When a disease is rated for its residual 
impairment, with the code identifying the anatomical location 
or body part involved is preceded by a hyphen and a code 
identifying the disease that causes the residual impairment.  
Id.  Thus, 5257-5010 ought to mean other impairment of the 
knee, lateral instability or recurrent subluxation, rated for 
residual post-traumatic arthritis.  See 38 C.F.R. §§ 4.27, 
4.71a.  It is indiscernible whether the initial 10 percent 
rating was for arthritis, for other impairment of the knee, 
or for some approximation of compensable disability.  See 
38 C.F.R. §§ 3.324, 4.7 (2005).

A March 1993 rating decision on an unrelated matter reversed 
the codes for the veteran's right knee to 5010-5257, which 
ought to mean degenerative arthritis rated for residual other 
impairment of the knee.  See 38 C.F.R. § 4.27.  This change 
is unexplained in the claims file.

The March 2004 statement of the case (SOC) and a January 2006 
supplemental statement of the case (SSOC) in the instant 
appeal discussed the criteria for rating other impairment of 
the knee and for rating degenerative arthritis without 
identifying the basis of the current 10 percent rating.  This 
decision will attribute the current 10 percent rating to 
instability, because the medical evidence reveals a basis for 
a separate 10 percent rating for arthritis.

There is a hiatus in the medical records in the claims file 
from January 1993 to January 2001.  Outpatient records of 
June 2001 from a VA pain clinic show complaints of pain of 4 
on a scale of ten; the pain reported was in the low back.  
The veteran was seen on an outpatient basis as a VA hospital 
employee in November 2001 complaining of right knee pain 
after prolonged standing.  Examination noted no edema and no 
other findings.

On VA examination in August 2002, the veteran complained of 
right knee pain with prolonged standing; he said he was told 
he might need a knee replacement.  He complained of pain, 
weakness, swelling, heat, giving way, fatigability and lack 
of endurance.  He denied redness and locking.  He reported 
that he wore a brace for sports and used a cane occasionally 
at home.  The examiner noted the veteran had neither brace 
nor cane at the examination.  The veteran estimated suffering 
about a 10 percent additional functional impairment during a 
flare-up of symptoms.  The examiner found no evidence of 
painful motion, edema, effusion, instability, subluxation, 
weakness, tenderness, redness, heat, abnormal motion or 
guarding of movements.  The veteran had a normal gait and no 
unusual pattern of shoe wear.

The examiner reported ranges of motion of both knees, with 
the left less than the right, and he reported x ray findings 
of arthritis of the left knee.  Given the dearth of other 
comment about the left knee in the claims file, the Board is 
persuaded that the report contains a patent error reversing 
left and right.  The reported range of motion was flexion to 
120 degrees and extension to 2 degrees, with further motion 
in both directions limited by pain.  The x-ray study showed 
mild joint space narrowing and minimal degenerative joint 
disease.

In a July 2004 statement, the veteran's representative 
reported that the claims file contained two VA examination 
reports, the first in April 1985 and the second in August 
2002, with the latter examination lacking any report of 
testing for stability and being less complete than the first.  
The August 2002 report found no instability.  The report is 
the work product of a medical doctor discharging his official 
duties within his area of professional expertise.  In his 
August 2004 hearing testimony, the veteran described the 
maneuvers of his right knee the examiner employed to find 
instability or subluxation.  The reasonable conclusion is 
that the examiner tested the veteran's knee for subluxation 
and instability and reported the results of the test.

The veteran also testified in August 2004 to throbbing right 
knee pain on a daily basis with shooting pain if he stood for 
over about an hour or sat for a long time.  He reported he 
could stoop, but not arise, and that his knee occasionally 
gave way when running or walking.  He opined that the 
maneuvers of the VA examination did not reproduce the actual 
maneuvers of the knee in his regular activities.

On VA examination in June 2005, the examiner reviewed the 
veteran's claims file and medical history.  The veteran 
reported his intermittent but frequent use of a brace for 
walking and pain medication, both of which he said were 
partially effective to reduce right knee pain.  He stated he 
could stand for more than one but less than three hours, and 
he could walk more than 1/4 but less than 1 mile.  The veteran 
reported that his knee gave way but was not unstable.  He 
reported weakness but no stiffness, no episodes of 
dislocation or subluxation and no effusion.  He stated the 
condition affected the motion of the knee and that he had 
flare-ups of joint disease every two to three weeks for one 
or two days causing an additional 50 percent loss of range of 
motion due to pain.  He denied a history of inflammation.  He 
reported that any climbing or walking caused flare-up of pain 
and caused him to start limping and be unable to bear weight.    
The veteran described avoiding sliding while playing softball 
and having given up basketball.

Examination found poor propulsion with the right knee, but 
there was no evidence of abnormal weight bearing.  Active 
flexion of the knee was to 122 degrees, limited by pain at 
122 degrees.  Passive flexion was to 124 degrees, reduced to 
122 degrees with repetitive use.  Extension was to 3 degrees 
actively and to 5 degrees passively with onset of pain at 5 
degrees; there was no additional loss of extension with 
repetitive use.  The right knee was not ankylosed.  The 
veteran could not squat because of right knee pain, 
objectively demonstrated by facial expression.  There was no 
objective evidence of weakness of movement, fatigability, or 
incoordination.  The examiner opined that the major 
functional impact was pain causing additional limitation of 
motion.  The examiner identified significant impact on 
occupational activities in that the veteran could not stand 
for the prolonged periods required for photocopying, which 
was an element of his work, causing him to stand on the left 
leg.  The examiner reported a list of daily activities, 
noting slight or no impairment of those.

The diagnosis was residuals of tibial fracture of the right 
knee with post-traumatic arthritis.  X ray study revealed 
mild hypertrophic degenerative arthritis and irregularity of 
the articular surface of the lateral tibial plateau.  The 
examiner opined that the veteran has moderate degenerative 
joint disease of the right knee and mild loss of range of 
motion due to pain.  The examiner opined that the veteran's 
complaints are due to the service-connected knee disorder.  
He further opined that recurrent instability and subluxation 
are not present.

Taking all of the objective medical evidence together with 
the veteran's testimony and subjective complaints, the 
preponderance of the evidence supports the following 
conclusions:

The veteran is fully and fairly rated 10 percent disabled for 
other impairment of the knee, recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).  He has had VA compensation examinations in April 
1985, April 1986, August 2002, and August 2005.  No VA 
examiner has ever reproduced subluxation or instability.  
Taking the veteran's testimony as credible that the knee 
gives way during certain activities, but never on 
examination, it is the reasonable conclusion that any 
disability properly rated under Diagnostic Code 5257 is 
slight.  Slight impairment of the knee due to recurrent 
subluxation or lateral instability is rated 10 percent 
disabling.  Moderate impairment is rated 20 percent, and 
severe impairment is rated 30 percent.  It is reasonable to 
conclude that subluxation or instability that cannot be 
reproduced is not more than slightly disabling.  It is 
consistent with this conclusion that the veteran has never 
sought outpatient treatment for subluxation or instability.  
Given the accessibility of treatment and his seeking 
treatment for other conditions, the lack of any record of 
complaint of the knee giving way contemporaneous with 
treatment is persuasive evidence that the impairment is not 
moderate or approximately moderate.  38 C.F.R. § 4.7 (2005).

The impairment in standing or walking as it affects his 
employment is not shown to be due to subluxation or 
instability, and thus is not a factor in rating under 
Diagnostic Code 5257, nor is the veteran's reported pain, 
weakness, or fatigability.  VAOPGCPREC 23-97.  The 10 percent 
rating for other impairment of the knee is continued.

The veteran is service-connected for post-traumatic 
arthritis, see 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005), which is separately ratable if it meets the criteria 
for a separate rating.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  
Diagnostic code 5010 for post-traumatic arthritis refers to 
Diagnostic Code 5003 for degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  Degenerative 
arthritis of a joint shown by x ray study is rated based on 
the limitation of motion of the part affected, unless the 
limitation of motion is noncompensable under the diagnostic 
code for the affected part.  In that case, a 10 percent 
rating is applied for each arthritic major joint.  Id.  The 
normal range of motion of the knee is from 0 degrees in full 
extension to 140 degrees in full flexion.  See 38 C.F.R. 
§ 4.71, Plate II (2005).  Diagnostic code 5260 provides a 10 
percent rating for flexion of the knee limited to 45 degrees 
and a 0 percent rating for flexion limited to 60 degrees.  
Diagnostic code 5261 provides a 10 percent rating for 
extension limited to 10 degrees and a 0 percent rating for 
extension limited to 5 degrees.  38 C.F.R. § 4.71a.

A knee rated under Diagnostic Code 5257 must have additional 
disability in the form of limitation of motion at least 
sufficient to warrant a 0 percent rating to warrant a 
separate rating for arthritis.  VAOPGCPREC 9-98.  Limitation 
of flexion and limitation of extension are distinct 
disabilities that are to be rated separately if limitation of 
flexion and extension each meets the criteria for a 
compensable rating.  VAOPGCPREC 9-2004.  VA General Counsel 
has also recognized that a knee with arthritis shown by x ray 
that has painful motion warrants a 10 percent rating under 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98, n 1.

The evidence of record consistently shows ranges of flexion 
and extension too great to warrant a separate rating for 
arthritis based on limitation of motion, except if based on 
painful motion.  38 C.F.R. § 4.59.  The veteran sought 
treatment for pain of the right knee in November 2001.  The 
August 2005 VA examiner opined there was limitation of the 
full range of extension and flexion because of objectively 
demonstrated pain.  Thus, a 10 percent rating for arthritis 
of the right knee is warranted.  Id.

The actual range of both flexion and extension was nearly 
full, and far beyond the 45 degree limitation of flexion or 
the 10 degree limitation of extension coded as 0 percent 
disabling under Diagnostic Code 5260 or 5261, respectively.  
A higher rating for limitation of range of motion is 
warranted if there is sufficient additional limitation during 
flare-ups of arthritis.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Applying the holding in VA General Counsel Precedent 
Opinion 9-2004 to the rule in DeLuca, separate ratings for 
limitation of flexion or for limitation of extension can be 
increased if there is sufficient additional impairment of 
flexion or of extension during flare-ups.  At the August 2002 
VA examination the veteran reported a 10 percent loss of 
range of motion subjectively during flare-ups.  At the August 
2005 examination the veteran reported a 50 percent loss of 
range of motion subjectively during flare-ups

A 50 percent reduction of 120 degrees of flexion is 60 
degrees of flexion.  A 50 percent reduction of 5 degrees of 
extension is 7.5 degrees of extension.  For the sake of 
discussion, but without finding the 50 percent loss of motion 
during flare-ups to be accurate, the loss of range of motion 
during flare-ups still results in greater than compensable 
flexion and extension.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

The veteran's report of 50 percent loss of range of motion 
during flare-ups is not accepted as accurate, because there 
the objective evidence does not show sufficient change in the 
veteran's knee between the August 2002 and the August 2005 
examinations to explain increases of function loss during 
flare-ups from 10 percent to 50 percent as the veteran 
reported.  The x ray evidence is inconsistent with such a 
change in disability.  The continuing lack of outpatient 
treatment is not consistent with the decrease in range of 
motion during that three year period that the veteran reports 
subjectively.  In sum, the preponderance of the evidence is 
that the veteran is correctly rated with a separate 10 
percent rating for post-traumatic arthritis with pain as a 
residual of the fracture of the tibial plateau of the right 
knee, and that separate ratings for limitations of flexion 
and extension are not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).




ORDER

A rating greater than 10 percent for residuals of a fracture 
of the tibial plateau of the right knee manifested as other 
impairment of the knee, recurrent subluxation or lateral 
instability, is denied.

A separate rating of 10 percent for residuals of a fracture 
of the tibial plateau of the right knee manifested as post-
traumatic arthritis is granted.

I.  Duty to Notify and to Assist

The veteran filed a claim for increased rating in April 2002.  
VA adjudicated the claim without providing notice of the 
information and evidence necessary to substantiate the claim.  
VA notified the veteran in December 2003 of the information 
and evidence necessary to substantiate his claim, of the 
information and evidence, if any, he must provide, and of the 
information and evidence VA would obtain.  The letter did not 
request the veteran to submit information and evidence 
currently in his possession, see Pelegrini v. Principi, 18 
Vet. App. 112, 118-19 (2004), but it did inform him that the 
receipt of all evidence other than federal records was 
ultimately his responsibility.  Another letter of June 2005 
explicitly instructed the veteran to send recent medical 
records, and it reiterated the notice of his ultimate 
responsibility to produce evidence from private sources.  
Both letters identified the evidence considered in the 
veteran's case and afforded him the opportunity to 
participate in prosecuting his claim.  He provided statements 
in support of his claim in February 2002 and in January 2006.  
VA developed the evidence in the veteran's claim prior to 
issuing the SOC in March 2004, and it developed additional 
evidence prior to issuing the SSOC in January 2006.  Thus the 
veteran was not prejudiced because the initial adjudication 
predated the December 2003 notice.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

The veteran has only reported the existence of VA medical 
records.  Whereas VA has an obligation to obtain those 
records independent of the veteran's obligation to submit 
them, the failure to notify him explicitly to submit evidence 
in his possession was not prejudicial.  Additionally, the 
emphasis of the letters on the veteran's ultimate 
responsibility for submission of evidence substantially 
discharged VA's duty to identify evidence in his possession 
as among the materials he should submit, because a reasonable 
understanding of the letters could not exclude evidence in 
his possession from the evidence for which he was ultimately 
responsible.  See Dingess v. Nicholson, 19Vet. App. 473 
(2006).  VA has discharged its duty to notify the veteran how 
to prosecute his claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).

VA has obtained all evidence of which it had notice.  VA 
examined the veteran on two occasions and obtained necessary 
medical opinions.  There is no indication of any failure to 
obtain evidence of which VA must notify the veteran.  VA has 
discharged its duty to assist the veteran to obtain evidence 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c), (e) (2005).


REMAND

The March 2004 SOC included the text of 38 C.F.R. 
§ 3.321(b)(1) on extraschedular ratings.  In a January 2006 
statement, the veteran reported he had left his job because 
of right knee problems.  He reported that he does part-time 
carpentry work, but his right knee disability limits the 
amount he can work.  This statement in the context of a claim 
for increased rating of the veteran's sole service-connected 
disability reasonably raises the matter of entitlement to an 
extraschedular rating.  VAOPGCPREC 6-96.

The veteran's January 2006 statement also mentioned that he 
does "pick-up" work.  This statement reasonably raises the 
question of entitlement to a total disability rating based on 
individual unemployability (TDIU).  It raises a question why 
he only had "pick-up work, whether that is because of his 
service-connected right knee condition, other disabling 
conditions, local economic conditions, or other reasons.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VA Form 21-8940 
and notice of the information and evidence 
necessary to substantiate claims for 
extraschedular rating of his right knee, 
38 C.F.R. § 3.321(b)(1) (2005), and for 
TDIU, 38 C.F.R. §§ 3.340, 3.341, 4.16(b) 
(2005), based on his right knee.  Notice 
shall include a request for information 
about or from employers and his earnings.  
NOTE: This will be the first notice on the 
matters of extraschedular rating and TDIU, 
consequently, performance of VA's notice 
duty must comply fully with 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005) as they apply to 
extraschedular and TDIU ratings.

2.  Upon completion of development of 
evidence, determine whether to submit the 
case for extraschedular or TDIU 
consideration to Director, Compensation 
and Pension Service, or to the 
Undersecretary for Benefits, as 
appropriate.

3.  After return from extraschedular or 
TDIU consideration, or upon RO 
determination not to submit the case for 
extraschedular rating or for TDIU 
consideration, readjudicate the claims.  
If either claim remains denied, provide 
the appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


